—Motion to resettle order affirming the interlocutory judgment by incorporating therein a provision granting leave to defendants, appellants, to answer the amended complaint herein within twenty days on the payment of costs granted, without costs. Motion for leave to appeal to the Court of Appeals granted and the following question certified: Should the amended demurrer herein be sustained upon the ground that causes of action are united in the amended complaint herein, contrary to the provisions of section 484 of the Code of Civil Procedure ? Present—Jenks, P. j., Burr, Carr, Rich and Stapleton, JJ. Order to be settled before Mr. Justice Stapleton.